1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ELIZABETH M. MARTINEZ,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 29,562

10 PEGGYLEE E. MARTINEZ,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
13 Barbara Vigil, District Judge

14 Elizabeth M. Martinez
15 Santa Fe, NM

16 Pro Se Appellee

17 PeggyLee E. Martinez
18 Albuquerque, NM

19 Pro Se Appellant


20                                 MEMORANDUM OPINION

21 VIGIL, Judge.
 1        Respondent appealed, pro se, from three orders of the district court: (1) an

 2 October 10, 2003 order of protection; (2) a November 20, 2008 denial of

 3 Respondent’s request to dismiss the order of protection; and (3) a February 19,

 4 2009 denial of Respondent’s motion to disqualify the domestic hearing officer

 5 and/or district judge. [RP 89] This Court issued a calendar notice proposing to

 6 dismiss for lack of a timely notice of appeal. Respondent has filed a memorandum

 7 in opposition to this Court’s proposed disposition, which we have duly considered.

 8 Because we are unpersuaded by Respondent’s argument against proposed

 9 disposition, we dismiss.

10        As noted above, Respondent appeals from three orders of the district court.

11 In this Court’s calendar notice, we assumed for the sake of argument that the

12 orders Respondent was appealing from are final orders, and considered whether or

13 not Respondent had filed a timely notice of appeal. We considered the last order

14 entered and from which Respondent appealed in determining whether

15 Respondent’s notice of appeal was timely filed. We noted that the order was

16 entered on February 19, 2009, and that Respondent did not file a notice of appeal

17 with the district court until April 1, 2009. We therefore proposed to dismiss

18 Respondent’s appeal as untimely.



                                             2
 1        In her memorandum in opposition, Respondent contends that the time for

 2 filing her notice of appeal did not run until April 2, 2009. [MIO 2] Respondent

 3 contends that the district court clerk explained to her that the time for filing a

 4 notice of appeal is thirty days, but that the thirty-day period includes only days the

 5 Court is open for business. [Id.] Rule 12-308 NMRA governs how the thirty-day

 6 period is calculated.

 7 Rule 12-308 provides:

 8                In computing any period of time prescribed or allowed by these
 9        rules . . . the day of the act, event or default from which the designated
10        period of time begins to run shall not be included. The last day of the
11        period so computed shall be included unless it is a Saturday, Sunday,
12        or a legal holiday, or, when the act to be done is the filing of a paper
13        in court, a day on which weather or other conditions have made the
14        office of the clerk inaccessible, in which event the period runs until
15        the end of the next day which is not one of the aforementioned days.
16        When the period of time prescribed or allowed is less than eleven
17        (11) days, intermediate Saturdays, Sundays and legal holidays shall be
18        excluded in the computation.

19        Thus, according to the plain language of the rule, Saturdays, Sundays, and

20 legal holidays are not excluded from a calculation of time unless it is the last day of

21 the time period for filing a document or the time period is less than eleven days.

22 Rule 12-201(A)(2) provides that the time for filing a notice of appeal is thirty days,

23 thus, we would not exclude all weekends and legal holidays in calculating the

24 time-period since the time allowed is more than eleven days. We would, however,

                                               3
 1 exclude Saturday, March 21, 2009, and Sunday, March 22, 2009, from our

 2 calculation, since the last day of the period would otherwise fall on a weekend day

 3 when a notice of appeal could not be filed. This results in Respondent’s notice of

 4 appeal being due on Monday, March 23, 2009. (We note that this Court’s calendar

 5 notice contained a typographical error in that it provided the time period ran on

 6 March 20, 2009.) Respondent did not file her notice of appeal until April 1, 2009.

 7        To the extent Respondent seeks to have this Court consider her appeal based

 8 on misinformation received from the district court clerk, we note that pro se

 9 litigants are held to the “same standard of conduct and compliance with court rules,

10 procedures, and orders as are members of the bar.” Newsome v. Farer, 103 N.M.

11 415, 419, 708 P.2d 327, 331 (1985). Thus, where a pro se litigant has chosen to

12 represent herself on appeal, the pro se litigant will not be treated differently from

13 litigants with counsel. Bruce v. Lester, 1999-NMCA-051, ¶ 4, 127 N.M. 301, 980

14 P.2d 84. Our rules of appellate procedure clearly state that Saturdays, Sundays,

15 and legal holidays are included in calculating the time for filing documents, except

16 under very specific circumstances. This Court would not permit counsel to avoid

17 the consequences of an untimely notice of appeal on this basis. We will not,

18 therefore, excuse Respondent’s untimely notice of appeal on this basis either.

19 Moreover, “[o]nly the most unusual circumstances beyond the control of the

                                              4
       Correction page: Martinez v. Martinez, No. 29,562: VfyBu: Page 5, line 10, deleted “Mandate shall
       issue forthwith.”
 1 parties—such as error on the part of the court—will warrant overlooking

 2 procedural defects.” See Trujillo v. Serrano, 117 N.M. 273, 278, 871 P.2d 369, 374

 3 (1994). To the extent Respondent asserts that alleged perjury by the complaining

 4 witness constitutes unusual circumstances, perjury




 5 is not the type of unusual circumstance that generally warrants our consideration of

 6 an appeal despite an untimely notice. See id; see also Romero v. Pueblo of Sandia,

 7 2003-NMCA-137, ¶ 6, 134 N.M. 553, 80 P.3d 490.

 8        Finally, we note that we expressed some reservation about the finality of the

 9 order from which Respondent was appealing in our calendar notice, and merely

10 assumed for the sake of argument that the February 19, 2009 order was final.

11 Respondent did not provide any basis that would support a determination that the

12 order was final for the purpose of appeal.

13        For the reasons stated above and in this Court’s notice of proposed

14 disposition, we dismiss this appeal.

15        IT IS SO ORDERED.

16
17                                                  MICHAEL E. VIGIL, Judge

                                                       5
1 WE CONCUR:


2
3 CYNTHIA A. FRY, Chief Judge


4
5 MICHAEL D. BUSTAMANTE, Judge




                                 6